Exhibit 10.01




MAXIM

                        Group







February 4, 2009







B. Joseph Vincent

Chairman of the Board

AIMS Worldwide, Inc.

10400 Eaton Place

Suite 203

Fairfax, VA 22030







Gentlemen,




We are pleased that AIMS Worldwide, Inc., a Nevada corporation ("AIMS" or the
"Company") has decided to retain Maxim Group LLC ("Maxim") to provide general
financial advisory and investment banking services to the Company as set forth
herein. This letter agreement ("Agreement") will confirm Maxim's acceptance of
such retention and set forth the terms of our engagement.




1.

Retention. The Company hereby retains Maxim as its financial advisor and
investment banker to provide general financial advisory and investment banking
services, and Maxim accepts such retention on the terms and conditions set forth
in this Agreement. In connection with this Agreement, Maxim may provide certain
or all of the following services: (collectively referred to as the "Advisory
Services"):




(a)

provide a valuation analysis of the Company including:




I.

Comparable company analysis




II.

Precedent transaction analysis




III.

Discounted cash flow analysis




(b)

assist management of the Company and advise the Company with respect to its
strategic planning process and business plans including an analysis of markets,
positioning, financial models, organizational structure, potential strategic
alliances and capital requirements.




(c)

advise the Company on matters relating to its capitalization;




(d)

assist management of the Company with the preparation of the Company's marketing
materials and investor presentations;




(e)

coordinate roadshows for the Company with new and existing investors and assist
the Company in broadening its shareholder base





--------------------------------------------------------------------------------

(f)

work closely with the Company's management team to develop a set of long and
short-term goals with special focus on enhancing corporate and shareholder
value. This will include assisting the Company in determining key business
actions, including review of financing requirements and capital structure,
intended to help enhance shareholder value and exposure to the investment
community;




(g)

advise the Company on potential financing alternatives and merger and
acquisition criteria and activity; and




(h)

provide such other financial advisory and investment banking services upon which
the parties may mutually agree.




It is expressly understood and agreed that Maxim shall be required to perform
only such tasks as may be necessary or desirable in connection with the
rendering of its services hereunder and therefore may not perform all of the
tasks enumerated above during the term of this Agreement. Moreover, it is
further understood that Maxim need not perform each of the above-referenced
tasks in order to receive the fees described in Section 3. It is further
understood that Maxim's tasks may not be limited to those enumerated in this
paragraph.




2.

Information. In connection with Maxim's activities hereunder, the Company will
cooperate with Maxim and furnish Maxim upon request with all information
regarding the business, operations, properties, financial condition, management
and prospects of the Company (all such information so furnished being the
"Information") which Maxim deems appropriate and will provide Maxim with access
to the Company's officers, directors, employees, independent accountants and
legal counsel. The Company represents and warrants to Maxim that all Information
made available to Maxim hereunder will be complete and correct in all material
respects and will not contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein not
misleading in light of the circumstances under which such statements are or will
be made. The Company further represents and warrants that any projections and
other forward-looking information provided by it to Maxim will have been
prepared in good faith and will be based upon assumptions which, in light of the
circumstances under which they are made, are reasonable. The Company recognizes
and confirms that Maxim: (i) will use and rely primarily on the Information and
on information available from generally recognized public sources in performing
the services contemplated by this Agreement without having independently
verified the same; (ii) does not assume responsibility for the accuracy or
completeness of the Information and such other information; and (iii) will not
make an appraisal of any assets of the Company. Any advice rendered by Maxim
pursuant to this Agreement may not be disclosed publicly without Maxim's prior
written consent. Maxim hereby acknowledges that certain of the Information
received by Maxim may be confidential and/or proprietary, including Information
with respect to the Company's technologies, products, business plans, marketing,
and other Information which must be maintained by Maxim as confidential. Maxim
agrees that it will not disclose such confidential and/or proprietary
Information to any other companies in the industry in which the Company is
involved.




3.

Compensation. As consideration for Maxim's services pursuant to this Agreement,
Maxim shall be entitled to receive, and the Company agrees to pay Maxim, the
following compensation:




(a)

The Company shall pay to Maxim a non-refundable monthly fee of $10,000 (USD) for
the term of this Agreement as provided for in Section 8 herein. The monthly fee
payments are payable at the beginning of each month. The first payment is due
upon the execution date of this Agreement, and each subsequent payment shall be
due on the first day of each ensuing month of the Agreement, until the
termination of the Agreement. At a minimum, the Company will pay monthly fees to
Maxim through June, 2009.





2




--------------------------------------------------------------------------------

(b)

The Company will issue to Maxim or its designees warrants to purchase three
percent (3) of the total shares outstanding of the common stock of the Company
("Common Stock") as of the execution date of this Agreement. These warrants will
entitle Maxim to purchase Common Stock, at an initial exercise price per warrant
equal to [price TBD based on current market price] during the five-year period
commencing on the date of execution of this Agreement. These warrants will be
evidenced by a customary form of instrument; will not be exercisable until at
least 6 months and 1 day after the execution date of this Agreement; will
provide for unlimited piggyback registration rights; will contain a cashless
exercise provision; and will contain customary weighted average anti-dilution
protection.




(c)

The Company and Maxim acknowledge and agree that, in the course of performing
services hereunder, the Company may wish to retain Maxim for other services
including but not limited to providing a financing to the Company (a
"Financing") or advising the Company on a transaction, including, without
limitation, a merger, acquisition or sale of stock or assets (in which the
Company may be the acquiring or the acquired entity), joint venture, strategic
alliance or other similar transaction (any such transaction, a "Transaction").
The Company and Maxim agree that in connection with Financings or Transactions
undertaken by the Company, the terms for retaining Maxim will be mutually agreed
upon under separate advisory, placement agency and/or underwriting agreements.




4.

Expenses. In addition to payment to Maxim of the compensation set forth in
Section 3 hereof, the Company shall promptly upon request from time to time
reimburse Maxim for all reasonable expenses (including, without limitation, fees
and disbursements of counsel and all travel and other out-of-pocket expenses)
incurred by Maxim in connection with its engagement hereunder. Maxim will
provide the Company an invoice and copies of receipts pursuant to its expenses
and such expenses shall not exceed $5,000 without prior authorization of the
Company; provided that the foregoing limitation and consent shall not apply to
legal fees.




5.

Indemnification. The Company agrees to indemnify Maxim in accordance with the
indemnification and other provisions attached to this Agreement as Exhibit A
(the "Indemnification Provisions"), which provisions are incorporated herein by
reference and shall survive the termination or expiration of this Agreement.




6.

Future Rights. As additional consideration for its services hereunder and as an
inducement to cause Maxim to enter into this Agreement, if at any time during
the term of this Agreement or within twelve (12) months from the effective date
of the termination of this Agreement, the Company proposes to effect a public
offering of its securities or a Financing or Transaction or to engage an
investment banking firm to provide any other services to the Company (other than
during the term of this Agreement the services to be provided by Maxim
hereunder), the Company shall offer to retain Maxim as lead book running manager
of such offering, or as its exclusive advisor, agent and/or investment banker in
connection with such Financing, Transaction or other matter, upon such terms as
the parties may mutually agree, such terms to be set forth in a separate
engagement letter or other agreement between the parties. Such offer shall be
made in writing in order to be effective. The Company shall not offer to retain
any other investment banking firm in connection with any such offering,
Financing, Transaction or other matter on terms more favorable than those
discussed with Maxim without offering to retain Maxim on such more favorable
terms. Maxim shall notify the Company within 30 days of its receipt of the
written offer contemplated above as to whether or not it agrees to accept such
retention. If Maxim should decline such retention, the Company shall have no
further obligations to Maxim, except as specifically provided for herein.





3




--------------------------------------------------------------------------------

7.

Other Activities. The Company acknowledges that Maxim has been, and may in the
future be, engaged to provide services as an underwriter, placement agent,
finder, advisor and investment banker to other companies in the industry in
which the Company is involved. Subject to the confidentiality provisions of
Maxim contained in Section 2 hereof, the Company acknowledges and agrees that
nothing contained in this Agreement shall limit or restrict the right of Maxim
or of any member, manager, officer, employee, agent or representative of Maxim,
to be a member, manager, partner, officer, director, employee, agent or
representative of, investor in, or to engage in, any other business, whether or
not of a similar nature to the Company's business, nor to limit or restrict the
right of Maxim to render services of any kind to any other corporation, firm,
individual or association. Maxim may, but shall not be required to, present
opportunities to the Company.




8.

Term and Termination: Survival of Provisions. This Agreement shall remain
effective until terminated and either the Company or Maxim may terminate this
Agreement at any time upon 30 days' prior written notice to the other party
after June 30, 2009. In the event of such termination, the Company shall pay and
deliver to Maxim: (i) all compensation earned through the date of such
termination ("Termination Date") pursuant to any provision of Section 3 hereof,
and (ii) all compensation which may be earned by Maxim after the Termination
Date pursuant to Section 3 hereof, and shall reimburse Maxim for all expenses
incurred by Maxim in connection with its services hereunder pursuant to Section
4 hereof. All such fees and reimbursements due to Maxim pursuant to the
immediately preceding sentence shall be paid to Maxim on or before the
Termination Date (in the event such fees and reimbursements are earned or owed
as of the Termination Date) or upon the closing of a Financing or Transaction or
any applicable portion thereof (in the event such fees are due pursuant to the
terms of Section 3 hereof). Notwithstanding anything expressed or implied herein
to the contrary: (i) any other agreement entered into between Maxim and the
Company may only be terminated in accordance with the terms thereof,
notwithstanding an actual or purported termination of this Agreement, and (ii)
the terms and provisions of Sections 3, 4, 5 (including, but not limited to, the
Indemnification Provisions attached to this Agreement and incorporated herein by
reference), 6, 8, 9, 10, 11 and 15 shall survive the termination of this
Agreement.




9.

Notices. All notices will be in writing and will be effective when delivered in
person or sent via facsimile and confirmed by letter, to the party to whom it is
addressed at the following addresses or such other address as such party may
advise the other in writing:




To the Company:

AIMS Worldwide, Inc.

Attention: B. Joseph Vincent

10400 Eaton Place

Suite 203

Fairfax, VA 22030




To Maxim:

Maxim Group LLC

Attention: James Siegel

405 Lexington Avenue

New York, NY 10174

Telephone: (212) 895-3508

Facsimile: (212) 895-3888




Maxim Group LLC

Attention: Mr. Clifford Teller

405 Lexington Avenue

New York, NY 10174





4




--------------------------------------------------------------------------------

10.

Governing Law: Jurisdiction: Waiver of Jury Trial. This Agreement shall be
governed by and construed in accordance with the laws of the State of New York
applicable to agreements made and to be fully performed therein, without regard
to conflicts of law principles. The Company irrevocably submits to the exclusive
jurisdiction of any court of the State of New York or the United States District
Court for the Southern District of the State of New York for the purpose of any
suit, action or other proceeding arising out of this Agreement, or any of the
agreements or transactions contemplated hereby, which is brought by or against
the Company, and agrees that service of process in connection with any such
suit, action or proceeding may be made upon the Company in accordance with
Section 9 hereof. The parties hereby expressly waive all rights to trial by jury
in any suit, action, or proceeding arising under this Agreement.




11.

Amendments. This Agreement may not be modified or amended except in a writing
duly executed by the parties hereto.




12.

Headings. The section headings in this Agreement have been inserted as a matter
of reference and are not part of this Agreement.




13.

Successors and Assigns. The benefits of this Agreement shall inure to the
parties hereto, their respective successors and assigns and to the indemnified
parties hereunder and their respective successors and assigns, and the
obligations and liabilities assumed in this Agreement shall be binding upon the
parties hereto and their respective successors and assigns. Notwithstanding
anything contained herein to the contrary, neither Maxim nor the Company shall
assign any of its obligations hereunder without the prior written consent of the
other party.




14.

No Third Party Beneficiaries. This Agreement does not create, and shall not be
construed as creating, any rights enforceable by any person or entity not a
party hereto, except those entitled to the benefits of the Indemnification
Provisions. Without limiting the foregoing, the Company acknowledges and agrees
that Maxim is not being engaged as, and shall not be deemed to be, an agent or
fiduciary of the Company's stockholders or creditors or any other person by
virtue of this Agreement or the retention of Maxim hereunder, all of which are
hereby expressly waived.




15.

Waiver. Any waiver or any breach of any of the terms or conditions of this
Agreement shall not operate as a waiver of any other breach of such terms or
conditions or of any other term or condition, nor shall any failure to insist
upon strict performance or to enforce any provision hereof on any one occasion
operate as a waiver of such provision or of any other provision hereof or a
waiver of the right to insist upon strict performance or to enforce such
provision or any other provision on any subsequent occasion. Any waiver must be
in writing.




16.

Counterparts. This Agreement may be executed in any number of counterparts and
by facsimile transmission, each of which shall be deemed to be an original
instrument, but all of which taken together shall constitute one and the same
agreement. Facsimile signatures shall be deemed to be original signatures for
all purposes.





5




--------------------------------------------------------------------------------

If the terms of our engagement as set forth in this letter are satisfactory to
you, please confirm by signing and returning one copy of this letter, together
with a check for $10,000 representing the initial payment in connection with the
Agreement.







 

Very truly yours,

 

 

 

MAXIM GROUP LLC

 

 

 

By: /s/ Karl Brenza

 

Karl Brenza

 

Managing Director, Investment Banking

 

 

 

By: /s/ Clifford A. Teller

 

Clifford A. Teller

 

Executive Managing Director, Investment Banking

 

 




Agreed to and accepted this 4th day of February, 2009




AIMS WORLDWIDE, INC.




By: /s/ Joesph Vincent

B. Joseph Vincent

Chairman of the Board





6




--------------------------------------------------------------------------------

Exhibit A




INDEMNIFICATION PROVISIONS




Capitalized terms used in this Exhibit shall have the meanings ascribed to such
terms in the Agreement to which this Exhibit is attached.




The Company agrees to indemnify and hold harmless Maxim and each of the other
Indemnified Parties (as hereinafter defined) from and against any and all
losses, claims, damages, obligations, penalties, judgments, awards, liabilities,
costs, expenses and disbursements, and any and all actions, suits, proceedings
and investigations in respect thereof and any and all legal and other costs,
expenses and disbursements in giving testimony or furnishing documents in
response to a subpoena or otherwise (including, without limitation, the costs,
expenses and disbursements, as and when incurred, of investigating, preparing,
pursing or defending any such action, suit, proceeding or investigation (whether
or not in connection with litigation in which any Indemnified Party is a party))
(collectively, "Losses"), directly or indirectly, caused by, relating to, based
upon, arising out of, or in connection with. Maxim's acting for the Company,
including, without limitation, any act or omission by Maxim in connection with
its acceptance of or the performance or non-performance of its obligations under
the Agreement between the Company and Maxim to which these indemnification
provisions are attached and form a part (the "Agreement"), any breach by the
Company of any representation, warranty, covenant or agreement contained in the
Agreement (or in any instrument, document or agreement relating thereto,
including any Agency Agreement), or the enforcement by Maxim of its rights under
the Agreement or these indemnification provisions, except to the extent that any
such Losses are found in a final judgment by a court of competent jurisdiction
(not subject to further appeal) to have resulted primarily and directly from the
gross negligence or willful misconduct of the Indemnified Party seeking
indemnification hereunder. The Company also agrees that no Indemnified Party
shall have any liability (whether direct or indirect, in contract or tort or
otherwise) to the Company for or in connection with the engagement of Maxim by
the Company or for any other reason, except to the extent that any such
liability is found in a final judgment by a court of competent jurisdiction (not
subject to further appeal) to have resulted primarily and directly from such
Indemnified Party's gross negligence or willful misconduct.




These Indemnification Provisions shall extend to the following persons
(collectively, the "Indemnified Parties"): Maxim, its present and former
affiliated entities, managers, members, officers, employees, legal counsel,
agents and controlling persons (within the meaning of the federal securities
laws), and the officers, directors, partners, stockholders, members, managers,
employees, legal counsel, agents and controlling persons of any of them. These
indemnification provisions shall be in addition to any liability which the
Company may otherwise have to any Indemnified Party.




If any action, suit, proceeding or investigation is commenced, as to which an
Indemnified Party proposes to demand indemnification, it shall notify the
Company with reasonable promptness; provided, however, that any failure by an
Indemnified Party to notify the Company shall not relieve the Company from its
obligations hereunder. An Indemnified Party shall have the right to retain
counsel of its own choice to represent it, and the fees, expenses and
disbursements of such counsel shall be borne by the Company. Any such counsel
shall, to the extent consistent with its professional responsibilities,
cooperate with the Company and any counsel designated by the Company. The
Company shall be liable for any settlement of any claim against any Indemnified
Party made with the Company's written consent. The Company shall not, without
the prior written consent of Maxim, settle or compromise any claim, or permit a
default or consent to the entry of any judgment in respect thereof, unless such
settlement, compromise or consent (i) includes, as an unconditional term
thereof, the giving by the claimant to all of the Indemnified Parties of an
unconditional release from all liability in respect of such claim, and (ii) does
not contain any factual or legal admission by or with respect to an Indemnified
Party or an adverse statement with respect to the character, professionalism,
expertise or reputation of any Indemnified Party or any action or inaction of
any Indemnified Party.





7




--------------------------------------------------------------------------------

In order to provide for just and equitable contribution, if a claim for
indemnification pursuant to these indemnification provisions is made but it is
found in a final judgment by a court of competent jurisdiction (not subject to
further appeal) that such indemnification may not be enforced in such case, even
though the express provisions hereof provide for indemnification in such case,
then the Company shall contribute to the Losses to which any Indemnified Party
may be subject (i) in accordance with the relative benefits received by the
Company and its stockholders, subsidiaries and affiliates, on the one hand, and
the Indemnified Party, on the other hand, and (ii) if (and only if) the
allocation provided in clause (i) of this sentence is not permitted by
applicable law, in such proportion as to reflect not only the relative benefits,
but also the relative fault of the Company, on the one hand, and the Indemnified
Party, on the other hand, in connection with the statements, acts or omissions
which resulted in such Losses as well as any relevant equitable considerations.
No person found liable for a fraudulent misrepresentation shall be entitled to
contribution from any person who is not also found liable for fraudulent
misrepresentation. The relative benefits received (or anticipated to be
received) by the Company and it stockholders, subsidiaries and affiliates shall
be deemed to be equal to the aggregate consideration payable or receivable by
such parties in connection with the transaction or transactions to which the
Agreement relates relative to the amount of fees actually received by Maxim in
connection with such transaction or transactions. Notwithstanding the foregoing,
in no event shall the amount contributed by all Indemnified Parties exceed the
amount of fees previously received by Maxim pursuant to the Agreement.




Neither termination nor completion of the Agreement shall affect these
Indemnification Provisions which shall remain operative and in full force and
effect. The Indemnification Provisions shall be binding upon the Company and its
successors and assigns and shall inure to the benefit of the Indemnified Parties
and their respective successors, assigns, heirs and personal representatives.





8


